Citation Nr: 1719320	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to a rating in excess of 20 percent prior to November 15, 2011 for a thoracolumbar spine (low back) disability.  

Entitlement to a rating in excess of 20 percent from March 1, 2012 for a thoracolumbar spine (low back) disability.  

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1979 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to a rating in excess of 20 percent for Veteran's service-connected low back disability.  

In a November 2011 rating decision, the RO increased the rating for temporary 100 percent due to surgery, effective November 15, 2011 to February 29, 2012.  

Thereafter, in a July 2012 rating decision, the RO resumed the 20 percent rating for the Veteran's low back disability, effective Feb. 29, 2012.  

FINDINGS OF FACT

1. Prior to November 15, 2011, the Veteran's low back disability was manifested by forward flexion to 40 degrees with pain, but had no ankylosis of the lumbar spine.  

2. As of March 1, 2012, the Veteran's low back disability has been manifested by forward flexion of 65 degrees or less, but not by ankylosis or incapacitating episodes.  


CONCLUSIONS OF LAW

1. For the period prior to November 15, 2011, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, 4.10, Diagnostic Codes 5010-5237.  

2. For the period after March 1, 2012, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, 4.10, Diagnostic Codes 5010-5237.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by the letters sent in May 2011 and March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375,1381 (Fed. Cir. 2015).  Thus no additional notice is required.  

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim, the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  See Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).  

The Veteran received notification prior to the unfavorable agency decision in May 2011.  He was notified of information and evidence necessary to substantiate his claim.  The Board finds that the duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records have been associated with the claims file.  Relevant post-service medical records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in May 2002 and October 2003.  These VA examinations, in total, are adequate for the purposes of the instant matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the appeal.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. §§ 4.7, 4.21.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58(1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See DeLuca v. Brown, 8 Vet. App. 202, 207 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2016).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Rating Criteria

The Veteran's lumbar spine has been rated as 20 percent disabling under Diagnostic Code 5237, which provides the rating criteria for degenerative arthritis of the spine based on limitation of motion.  38 C.F.R. § 4.71a; Diagnostic Code 5237.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a , Diagnostic Codes 5010-5237.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note 5.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Diagnostic Code 5243 Note (1).  

Factual background

Turning to the evidence of record, the Veteran's service treatment records showed that the Veteran was seen and treated for low back pain in May 1982.  See STR, p.27, received 03/29/2002.  The same note in the record also noted that the Veteran had back pain for 2 weeks with no history of pain, full range of motion, and no deformities.  Id.  In March 1983, the record also showed that the Veteran had low back pain for a month and was diagnosed with musculoskeletal pain with tenderness noted on the L5.  Id. at 29.  The Veteran also noted that he was in good health, taking no medication and had no recurrent back pain on his report of medical history and also indicated on his report of medical history at separation on September 12, 1983, that he does have recurrent back pain.  Id. at 7, 24.  

Private medical records from October 2000 show that the Veteran complained of back strain after reportedly injuring his back when he was playing softball.  See Medical Treatment Record, p.1, received 03/22/2002.  He also reported that since that time, he has had intermittent severe low back pain which makes lying down and getting in and out of a car difficult.   See Medical Treatment Record, p.1, received 03/22/2002.  The Veteran also reported having pain in his upper thighs when his legs are extended and experienced pain on the straight leg raising test.  Id.  

Additional private treatment records from February 2002 showed that the Veteran was working in spite of his complaint of low back pain for prolonged period of time and endured constant, throbbing pain exacerbated by activity including bending, sitting, standing, and walking, and is relieved by medication and heat.  See Medical Treatment Record, p.5, received 06/23/2003.  The claims file also contained physical therapy records from February 2002 where the Veteran requested heat treatment for his pain as he was also treated for muscle spasms two years prior.  Id. at 6.  The Veteran also noted that heat and his massager eases his bad pain and noted a functional limitation with lifting.  Id.  The same record also noted that the Veteran had pain with trunk in his forward flexion and lateral flexion but had intact to touch neurological reflexes.  Id. at 7.  Medical records from March 2002 showed that the Veteran had improvement with his symptoms after his last therapy session, where he was treated with moist heat and electrodes to his lumbar spine area.  Id. at 11.  

The Veteran was provided a VA examination in May 2002 where the Veteran described his daily low back pain as throbbing which occasionally flares into a spasm and is reportedly aggravated by sitting for more than one hour.  See VA Examination, p. 5, received 05/03/2002.  He also described developing pain in his right buttock, however stated that during normal back pain and flare ups, he does not have any lower extremity symptoms.  Id.  The examiner also noted that the Veteran has no limitation of function on standing or walking, is able to carry out his daily activities and is currently working.  Id. at 6, 8.  

Range of motion testing revealed that lumbar flexion was at 80 degrees with no pain; extension of 20 degrees with pain at L4-L5; right lateral at 15 degrees with pain at L4-L5 and left lateral at 20 degrees  with pain at L4-L5; right rotation of 25 degrees with pain at L4-L5 and left rotation of 15 degrees with pain at L4-L5.  Id. at 7.  The examiner also noted that there was no fatigue, weakness, or lack of endurance noted.  Id.  

The Veteran also had imaging from May 2002, which showed good alignment throughout disc spaces and negative thoracic and lumbosacral spine findings as the joints were normal.  See VA Examination, p.1, received 05/03/2002.  

The Veteran had private medical records from March 2003 from a provider who had seen the Veteran in the past and provided his opinion that the injury from 1993 was highly probable to be the cause of his current problem with back pain.  See Medical Treatment Record, p. 1, received 04/11/2003.  

The Veteran had a VA examination in October 2003 where the examiner noted that the Veteran complained of daily severe back pain.  See VA Examination, p.3, received 10/02/2003.  He also reported that he has tried many treatments and therapy which failed to provide significant relief as he still experiences flare ups on a daily basis.  Id.  The examiner noted that the flare ups significantly limit his ability to perform daily functions as he suffers from constant pain as a result of his functional impairment, however he was never recommended bed rest for his back condition.  Id.  The examiner also cited to objective evidence which showed tenderness throughout the bilateral straight leg raise test and an x-ray of the lumbar spine, which showed degenerative joint disease of the lower thoracic and upper lumbar spine.  Id. at 6.  The examiner noted that while there was tenderness present in the lumbar spine, there was no radiation of pain on movement, no muscle spasm present, and posture and gait were normal.  Id. at 4, 5.  The Veteran also reported that his knee condition causes constant pain, resulting in a functional impairment as it limits his ability to undertake physical exercises.  Id. at 4.  

Range of motion testing revealed: flexion to 40 degrees with pain demonstrated at 40 degrees; extension to 20 degrees with pain at 20 degrees; right and left lateral flexion to 20 degrees with pain at 20 degrees; and right rotation to 35 degrees with no pain and left rotation at 30 degrees with pain noted at 30 degrees.  Id. at 5.  It was also noted that the lumbar spine was not limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Id.  

The Veteran was offered a VA examination in February 2004 where the examiner opined about the Veteran's mechanical back syndrome.  However after noting that the examiner provided an opinion that the Veteran's persistent back pain is more likely than not etiologically related to the injury for which he was treated in service, the examiner did not provide much rationale for the opinion.  See VA Examination, p.2, received 02/20/2004.  

VA medical records from March 2011 show the Veteran complained of ongoing chronic sciatica pain which increased in past two weeks after allegedly having the flu.  See Medical Treatment Record-Government Facility, p. 5, received 06/14/2011.  The records also showed that he received medications such as anaprox, flexeril and medrol to treat the severe sharp pain in his lower back associated with any exertion.  See Medical Treatment Record-Government Facility, p. 7, received 06/14/2011.  The record noted that the Veteran did not follow up with his primary care physician prior to the emergency room visit and was able to ambulate without difficulty.  Id. at 5.  


Analysis

After a review of the evidence, the Board finds that a rating in excess of 20 percent is not warranted prior to November 15, 2011.  The Veteran's thoracolumbar spine flexion is limited to, at worst, 40 degrees of motion which is currently rated 20 percent under 38 C.F.R. § 4.71a; Diagnostic Code 5237.  See VA Examination, p 5, received 10/02/2003.  Additionally, the Board notes that there is no evidence of record indicating that the Veteran had unfavorable ankylosis of the entire spine or ankylosis of the entire thoracolumbar spine.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran complained of severe flare ups and pain.  See Correspondence, p.1, received 05/13/2011; see VA Examination, p.3, received 10/02/2003.  Additionally, the Veteran also reported that although he can still perform daily activities, it is not without constant pain.  See Correspondence, p.1, received 05/13/2011.  Although the Board acknowledges the Veteran's lay statements and finds that he is competent to report observable symptoms, the objective evidence of record does not show any additional functional limitation that would more nearly approximate the requirements of the next higher rating based on the Veteran's reported symptoms.  The Board also considered the Veteran's report of medical history at separation on September 12, 1983, however finds that despite the inconsistent report of recurrent back pain, the Veteran is still competent to report his symptoms.  See STR, p.24, received 03/29/2002.  

The Board acknowledges the Veteran's reports of daily pain and flare-ups as noted in the VA examination from May 2002 and October 2003.  See VA Examination, p.5, received 05/03/2002; see also VA Examination, p.3, received 10/02/2003.  While there is no finding of limitation of motion with flare-ups, given that the next higher evaluation is not predicated on a higher degree of lost motion, but rather on ankylosis (fusion of the joint), such information would not have enabled a higher evaluation here.  Thus, the absence of such a finding in the examination report does not prejudice the Veteran here.  The same line of reasoning applies to any deficiencies in any examination report during the appeal period as it relates to Correia v. McDonald, 28 Vet. App. 158, 167-68 (2016), holding that examination findings should address both passive and active motion, as well as both weight-bearing and non-weight-bearing findings.  In this regard, the Board finds that any deficiency from the prior VA examinations are harmless as in order to obtain an initial rating higher than 40 percent, the evidence would need to show a form of ankylosis, which by definition in Note (5) below, is when the spine is fixed in flexion or extension.  

The Board affords some weight to the May 2002 and October 2003 VA examination opinions as although both examinations do not address both passive and active motion or weight and non-weight bearing findings, the opinions state that the Veteran's range of motion was abnormal after noting that the appellant was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  See VA Examination, p 5, received 10/02/2003; see also VA Examination, p.7-8, received 05/03/2002.  The Board considers these opinions as adequate for the prior period on appeal as the Veteran did not have a limitation on standing or walking after reviewing x-ray findings.  see VA Examination, p.8-9, 05/03/2002.  Therefore, the Board finds that a higher disability rating is not warranted prior to November 15, 2011.  38 C.F.R. 4.71a, Diagnostic Code 5237.  

The Board recognizes that the May 2002 and October 2003 VA examinations do not contain an estimate of additional functional limitation as a result of flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  However, these examinations are now at least 15 years old.  It seems highly unlikely that an examination at present could provide any probative evidence as to the limitation of flare-ups that occurred in the past.  Rather, it would appear that an attempt to do so would only delay the claim, with no benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589, 591 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code based on the medical findings of record.  See 38 C.F.R. § 4.115(b).  Specifically, the Board observes that the Veteran was not diagnosed with IVDS and there were no incapacitating episodes noted, thus a higher rating is not warranted under the criteria for IVDS.  38 C.F.R. § 4.71(a), Diagnostic Codes 5010-5237.  

The Board has further considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a , Note 1.  No additional neurologic abnormalities were found on examination.  Thus, a separate evaluation for additional neurological disability is not warranted.  

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 20 percent for the Veteran's low back disability prior to November 15, 2011.  


ORDER

Entitlement to rating in excess of 20 percent for a low back disability prior to November 15, 2011 is denied.  


REMAND

The Board regrets the additional delay, but further development is required prior to adjudicating the Veteran's increased rating claim from March 1, 2012.  

The Board observes that VA examinations were provided in January 2016 and June 2016.  While range of motion testing results were provided, there is no indication that both passive and active range of motion testing was conducted.  38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158, 167-68 (2016).  Therefore, the VA examinations from January 2016 and June 2016 are insufficient to determine the Veteran's low back disability claim.  On remand, an additional examination must be provided.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar spine disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  

a. Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  

b. The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  

c. If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  

The examiner is advised that the Veteran is competent to report limitation during flare-ups.  

d. The examiner should also conduct an examination of all subjective and objective neurological manifestations associated with the service-connected low back disability.  

If the examiner finds that the Veteran does not have any neurological manifestations associated with the service-connected low back disability, he or she should provide a detailed explanation of that conclusion supported by lay and medical evidence.  

3. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


